Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on November 1, 2021 is acknowledged.  Claims 3-4, 6, 8-9, 11, 14-16, 18, 20-22 were amended and claims 7 and 13 were canceled.  Claims 1-6, 8-12, 14-22 are pending in the current application.

Election/Restrictions
Applicants elected without traverse phosphorylcholine conjugated to tuftsin via a Glycine Tyrosine linker from List I and uveitis from List II as the elected species in the response filed November 1, 2021.  
The restriction is deemed proper and is made FINAL in this office action.  Claim 15 is withdrawn as being drawn to non-elected species.   Claims 1-6, 8-12, 14 and 16-22 are examined on the merits of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 1 is drawn to " method for treating or preventing ocular inflammation in a subject in need thereof, the method comprising administering to an eye of said subject a pharmaceutical composition comprising a very low dose of a phosphorylcholine-tuftsin conjugate comprising at least one phosphorylcholine moiety or a derivative thereof and tuftsin or a derivative thereof ” (see claim 1) .  Claim 2 claims “A method of reducing a dose of a steroid administered to a subject suffering from ocular inflammation, the method comprising administering to an eye of said subject a pharmaceutical composition comprising a phosphorylcholine-tuftsin conjugate comprising at least one phosphorylcholine moiety or a derivative thereof and tuftsin or a derivative thereof”.  The claims are broad with respect to the phosphorylcholine derivatives and tuftsin derivatives.
 Applicant’s specification states “The term "derivative of phosphorylcholine" as used herein, refers to any compound that is based off phosphorylcholine. The term "derivative of tuftsin" as used herein, refers to any polypeptide that is based off of TKPR. In some embodiments, the derivative retains the immunomodulatory effects of phosphorylcholine and/or tuftsin. In some embodiments, the derivative is a derivative comprising phosphorylcholine. In some embodiments, the derivative is a derivative comprising TKPR. A derivative is not merely a fragment of the polypeptide, nor does it have amino acids replaced or removed (an analog), rather it may have additional modification made to the polypeptide, such as a post-translational modification. The terms "tuftsin derivative", "TD" and "tuftsin-derived carrier moiety" are interchangeable and refer to tuftsin (TKPR, SEQ ID NO: 1) attached to at least two additional amino acids 
 Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number compounds including peptides derived from tuftsin and structures derived from phosphorylcholine that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of treating/preventing ocular inflammation.  In the instant case, Applicants have failed to provide a sufficient structure for derivatives and what structure is required for the desired function.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

As discussed above the claim scope vast; and in comparison, the scope of the description which only includes Tuftsin and Phosphorylcholine reduced to practice, is not sufficient to exemplify the breadth of the genus given that the claim encompasses derivatives of Tuftsin and phosphorylcholine.  One of ordinary skill in the art would not consider three peptide sequences to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
	Applicants disclose the following: Tuftsin (Thr-lys-pro-Arg) (SEQ ID NO:1) and phosphorylcholine.
	ii. Partial structure: 
	In the instant case, it Appears that Applicants have looked at the effects of TPC (tuftsin-phosphorylcholine) (see Figures 1-2) on TNFalpha and IL-10 expression in an in vitro setting.  Importantly, Applicants did not reduce to practice any derivatives of Tuftsin or Phosphorylcholine.
	 Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence/structure alone if a peptide derived from the sequence or structure derived from phosphorylcholine would have the same desired properties of treating/preventing ocular inflammation.  


iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the peptide derivative or the PC derivative that would have the ability to treat or prevent ocular inflammation.  Understanding the physical basis for the claimed activity is critical to determining which of derivatives that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
There is lack of art regarding what amino acids of tuftsin or structure of PC are needed for treating/preventing ocular inflammation. Thanos (The Journal of Neuroscience, February 1993, 13(2): 455-466) teaches that a single amino acid deletion of Tuftsin can have dramatic effects on the activity of the remaining tuftsin derived peptide (see abstract). Furthermore, the specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of derivatives of tuftsin or PC that have the required functional properties.  As a result, it is impossible to predict, based on the specification or from what is known in the art, what derivatives of Tuftsin or PC would be capable of preventing or treating ocular inflammation. 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the Tuftsin and PC derivative to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides/compounds encompassed by the claims would be capable of treating/preventing ocular inflammation.
.

Conclusion
In conclusion, only Tuftsin and phosphorylcholine disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.


	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ocular inflammation and Uveitis does not reasonably provide enablement for prevention of ocular inflammation and in particular prevention of uveitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention 
Claim 1 is drawn to " method for treating or preventing ocular inflammation in a subject in need thereof, the method comprising administering to an eye of said subject a pharmaceutical composition comprising a very low dose of a phosphorylcholine-tuftsin conjugate comprising at least one phosphorylcholine moiety or a derivative thereof and tuftsin or a derivative thereof ” (see claim 1) .  
The breadth of the claims
The claims are broad with respect to the patient population and the fact that it encompasses preventing ocular inflammation in any patient.  Applicant’s specification states “According to some embodiments, the ocular inflammation is uveitis. According to some embodiments, the ocular inflammation comprises dry eye, dry macular degeneration, and post operation inflammation”.  Thus, the claims further define ocular inflammation to including uveitis, dry eye, macular degeneration and post operation inflammation and thus include prevention of these disorders.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is low with regards to treatment of ocular inflammation with phoshorylcholine Tuftsin.  However, Smith teaches Tuftsin is a naturally occurring tetra peptide known to enhance phagocytic activity and bacterial activity of leukocytes (See abstract).  Smith teaches that the combination of tuftsin and gentamicin had significantly fewer organisms (see abstract).
MayoClinic teaches that “Uveitis is a form of eye inflammation. It affects the middle layer of tissue in the eye wall (uvea). Uveitis (u-vee-I-tis) warning signs often come on suddenly and get worse quickly. They include eye redness, pain and blurred vision. The condition can affect one or both eyes, and it can affect people of all ages, even children.  Possible causes of uveitis are infection, injury, or an autoimmune or inflammatory disease. Many times a cause can't be identified” (see MayoClinic, “Uveitis”).   MayoClinic teaches that if uveitis is caused by an underlying condition, treatment may focus on that specific condition. Usually the treatment for uveitis is the same regardless of the associated cause, as long as it is not infectious. The goal of treatment is to reduce the inflammation in your eye, as well as in other parts of the body, if present. In some cases, treatment may be necessary for months to years. Several treatment options are available”.  MayoClinic does not state that Uveitis is preventable.  Given the varying causes, pathological manifestations, the predictability of using one drug to prevent ocular inflammation, uveitis and the conditions listed in Applicants specification in any individual is highly unpredictable.  


The Relative Skill of Those in the Art 



Amount of Guidance/ the Presence or Absence of Working Examples
	Guidance is not provided regarding prevention of ocular inflammation broadly.  In the instant case, Applicants have looked at the effects of TPC (tuftsin-phosphorylcholine) (see Figures 1-2) on TNFalpha and IL-10 expression in an in vitro setting.  Importantly, Applicants did not reduce to practice any derivatives of Tuftsin or Phosphorylcholine or show prevention of any type of ocular inflammation.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining composition of the instant claims would be capable of preventing ocular inflammation (which is inclusive to preventing uveitis) in any patient. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited in Applicants IDS) in view of  Shoenfeld* (US20160193350 A1).
Shoenfeld teaches a method of treating uveitis comprising administering a conjugate comprising Tuftsin and phosphorylcholine (See Example 15). Shoenfeld discloses wherein the conjugate can be administered topically.  Shoenfeld does teach a concentration of TD-PC of 5 ug/mL (see Example 13) that increased anti-inflammatory cytokines (see Figure 16). The dosage of 5 ug/mL meets the limitations of a very low dose as described in paragraph 0042 of Applicant’s specification. Shoenfeld teaches that Uveitis is the inflammation of the uvea (the pigmented inner layer that lies between the retina and the sclera and cornea. The inflammation can occur in the iris, ciliary body, choroid or any part of the uvea) (see page 19, lines 24-27). Shoenfeld does not specifically teach (i) that the Tuftsin-PC conjugate was administered to the eye or (ii) the dose amount that was administered for treatment of uveitis. 

It would have been obvious before the effective filing date of the claimed invention to administer the phosphorycholine-tuftsin conjugate of Shoenfeld to the eye for treatment of Uveitis given that Uveitis is inflammation of the eye as taught by Shoenfeld and delivery of the anti-inflammatory agent to the site of inflammation (the eye) would be beneficial in treating Uveitis.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment and treating Uveitis which is a disease of the eye.  Regarding the dosage of a “a very low dose” as recited in instant claim 1, the “very low dose” is described in paragraph 0042 of the instant specification the amounts of 5 µg/ml and 30 µg/ml fall within the definition of a very low dose.  Nevertheless, it would have been obvious to optimize the amount of TD-PC to use for optimal reduction of inflammation in the eye of a patient with Uveitis (see MPEP 2144.05).  

Claims 1-6, 8-12, 14, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited in Applicant’s IDS) in view of Shoenfeld* (US20160193350 A1) as applied to claim 1 above,  in further view of Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513, cited in Applicant’s IDS).
The teachings of Shoenfeld in view of Shoenfeld* are described in the above rejection.  The combined teachings are silent to wherein the subject is being administered a steroid and wherein the steroid dose is lowered due to the administering of phosphorylcholine-tuftsin.
However, steroid treatments are well known for the management of patients with ocular inflammation especially with uveitis.  Jabs teaches that while corticosteroids  represent one of the mainstays in the management of patients with ocular inflammation, in many patients the severity of the disease, the presence of corticosteroids side effects or the requirement for doses of systemic corticosteroid is highly likely to result in corticosteroid complications and this supports the rationale for other immunosuppressive drugs (for example, antimetabolites, T-cell inhibitors and alkylating agents) being used in the management of these patients (see Abstract, table 3).  Jabs also discloses that in claim 21, prednisone is a common steroid used for treatment of ocular inflammation (see table 2).    The tuftsin conjugate of Schoenfeld and Shoenfeld* can also be used as an anti-inflammatory agent for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two each known to be useful for the same purpose, with a reasonable expectation that at least here will be an additive effect.
Regarding the limitation of reducing a dose of steroid in a patient suffering from ocular inflammation via administering the phosphoryl-tuftsin conjugate in instant claims 2 and 22, it would have been obvious to optimize the amounts of both the steroid and phosphoryl-tuftsin conjugate to achieve optimal reduction in inflammation and to reduce the amount of steroid in way that prevents rebound ocular inflammation and minimizes side-effects.   Both are considered result effective variables and it would have been obvious to administer the least amount of corticosteroids possible (optimal reduction) to 
	Regarding the functional limitations of “wherein said reducing a dose of a steroid comprises reducing inflammation in said eye that is equal to or greater than a reduction in inflammation induced by a non-reduced dose of steroid” (claim 8); “wherein said reducing inflammation comprises reducing secretion of at least one pro-inflammatory cytokine in said eye of said subject” (see claim 9); “wherein said pro-inflammatory cytokine is TNFa” (claim 10); “wherein said reducing inflammation comprises increasing secretion of at least one anti-inflammatory cytokine in said eye of said subject” (see claim 11); “wherein said anti-inflammatory cytokine is IL-10” (claim 12); Shoenfeld in view of Shoenfeld* and Jabs teach the same method of the instant claims including the same conjugate being administered to the same patient population and thus, these effects will inherently occur as a result of practicing the method of Shoenfeld in view of Shoenfeld* and Jabs.  In addition, Shoenfeld specifically teaches that the TD-PC conjugate has pro anti-inflammatory promoting properties (see Figure 16 for example).
Regarding claims 3-6, Shoenfeld teaches wherein the Phosphorylcholine and Tuftsin are linked and comprises a spacer, wherein the spacer is Glycine-tyrosine (see claim 7, Table 1, SEQ ID NO:12).
Regarding claim 14, Shoenfeld specifically teaches treatment of Uveitis (see Figure 18, page 9, figure 18 description).
Regarding claims 18-19, Shoenfeld teaches wherein the formulation can comprise cellulose which is considered a viscosity enhancer (see page 21, lines 1-2).

Claims 1-6, 8-12, 14, 16-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, ) in view of Shoenfeld* (US20160193350 A1) and Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513 as applied to claims 1-6, 8-12, 14, 18-19, 21-22 above in further view of ANDRONOVA  (WO1996009063 A1) and McGhee (Drug Safety 2002; 25 (1): 33-55).
The teachings of Shoenfeld in view of Shoenfeld* and Jabs are described in the above rejection.  The combined teachings are silent to the formulation is an ocular formulation and in the form of an ointment. 
However, Andronova use of conjugates comprising tuftsin in ocular formulations (see claim 23, abstract, claim 1).  Andronova teaches wherein the peptides when used topically to the eye can be in form of an ointment (see page 26, lines 22-26).
McGhee teaches that “Topical drops and ointments remain the primary methods for administration of ocular corticosteroids” (see abstract).  McGhee further teaches “a number of preparations and techniques have been developed to maximize anti-inflammatory effectiveness and yet minimize local ocular and systemic adverse events” (see last paragraph).
It would have been obvious before the effective filing date of the claimed invention to use the phosphorylcholine-tuftsin conjugate of Shoenfeld in view of Shoenfeld* and Jabs in an ocular formulation (eye drops or ointment) for delivery to the site of inflammation (the eye).  One of ordinary skill in the art would have been motivated to do so given that eye drops and/or ointments are routinely used to deliver anti-inflammatory drugs to the eye to reduce systemic side effects.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment, Andronova teaches ocular formulations for the eye comprising Tuftsin and McGhee teaches ocular formulations comprising anti-inflammatory drugs such as prednisone for treatment of ocular administration to prevent unwanted systemic effects.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654